WAYNE Ball, the plaintiff in error, was tried for statutory rape of a girl 17 years old. On a verdict of guilty he was sentenced to a term of six to nine years. To review that judgment he sues out a writ of error, and asks that it be made a supersedeas.
[1] The assignment that the verdict of the jury is not supported by the evidence is clearly without merit. The testimony of the prosecutrix, which is explicit and convincing, is corroborated by many incriminating circumstances. True, there is conflict in the evidence, but that alone is insufficient to disturb the verdict of the jury on review. From our examination of the evidence we think that the verdict is right.
From our examination of the other assignments of error, made by the plaintiff in error to the rulings of the trial court, as disclosed by the bill of exceptions, we discover no prejudicial ruling occurring upon the trial which would justify us in ordering a reversal of the judgment.
Judgment affirmed.
MR. JUSTICE ADAMS, MR. JUSTICE CAMPBELL and MR. JUSTICE ALTER concur. *Page 389